Citation Nr: 0606849	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  94-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right leg/ankle 
injury.

2.  Entitlement to service connection for a disability 
manifested by swollen lymph node glands.

3.  Entitlement to service connection for residuals of 
removal of a facial growth/lymph node.

4.  Entitlement to service connection for a disability of the 
ears manifested by bleeding, to include otitis externa.

5.  Entitlement to service connection for a disability of the 
knees.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for residuals of heat 
strokes and exhaustion with heart damage.

8.  Entitlement to service connection for a skin rash other 
than folliculitis, to include the genital area.

9.  Entitlement to service connection for fatigue.

10.  Entitlement to service connection for severe weight 
loss.

11.  Entitlement to service connection for dizziness.

12.  Entitlement to service connection for facial lumps.

13.  Entitlement to service connection for a disability of 
the penis.

14.  Entitlement to service connection for nausea.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active service from April 1989 to April 1992, 
including service in the Southwest Asia Theater during the 
Persian Gulf War.  He was also on active duty for training 
four different times in 1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April and August 1993, and February 1997 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied numerous service 
connection claims.

The issues on appeal were previously before the Board in May 
2001 when they were remanded for additional evidentiary 
development.  The issues on appeal were again before the 
Board in April 2004 when it was determined that the claim of 
entitlement to service connection for disability of the 
joints should be granted and the remaining issues should be 
remanded to cure a procedural defect.  

In June 2004, the RO granted service connection for 
arthralgia of multiple joints of an unknown etiology.  The 
issue is no longer in appellate status.  

During the course of this appeal, the veteran requested and 
cancelled hearing that were to be held in November 1994, 
December 1994, March 1995 and May 1995 and December 1999.  
The most recent correspondence from the veteran's 
representative, dated in December 1999 indicates that the 
veteran would request a hearing in the future if he thought 
it necessary.  

The issues of entitlement to service connection for a 
disability manifested by swollen lymph nodes, for residuals 
of removal of a facial growth/lymph node, for a disability of 
the ears manifested by bleeding, to include otitis externa, 
for a disability manifested by fatigue, for a disability 
manifested by dizziness, and for a heat stokes and heat 
exhaustion with heart damage, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The preponderance of the evidence of record demonstrates 
that the veteran does not currently experience a chronic 
right leg or ankle injury.

2.  The preponderance of the evidence of record demonstrates 
that the veteran does not currently experience a disability 
of the knees.

3.  There is no competent evidence of record of the current 
existence of hypertension.

4.  A skin rash other than folliculitis, to include the 
genital area, was incurred during the veteran's active duty 
service.

5.  The veteran does not experience any disability which is 
manifested by severe weight loss.  

6.  A disability of the penis was not present during active 
duty nor is a disability of the penis otherwise related to 
such service.

7.  A chronic disability manifested by nausea was not present 
during active duty nor is a disability manifested by nausea 
otherwise related to such service.  


CONCLUSIONS OF LAW

1.  A right leg/ankle injury was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A disability of the knees was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Hypertension was not incurred in or aggravated by the 
veteran's military service.  38 U.S.C.A. §§ 1110,  1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).

4.  A skin rash other than folliculitis, to include the 
genital area is due to the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

5.  A disability manifested by severe weight loss was not 
incurred in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

6.  A disability of the penis was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

7.  A disability manifested by nausea was not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  8 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in August 2001 
and February 2004 VCAA letters and the statement of the case 
have collectively informed the appellant of the information 
and evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the February 2004 VCAA letter the 
appellant was advised of the types of evidence VA would 
assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
February 2004 regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claims.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on these 
claims have been accomplished and that adjudication of the 
claims, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also notes that the VCAA letters implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  In this regard, he was 
repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded VA examinations in connection with this claims, 
and the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  The Board notes that a VA examination was conducted in 
conjunction with the veteran's claim of entitlement to 
service connection for a disability of the penis.  The Board 
finds, however, that as there is no objective evidence of the 
presence of any disability of the penis during active duty, 
any opinion which was obtained to determine the etiology 
would have to resort to speculation.  Service connection 
cannot be granted based on speculation.  Moreover, all 
available pertinent records, in service, private, and VA, 
have been obtained.  Significantly, no additional pertinent 
evidence has been identified by the appellant as relevant to 
the issues being adjudicated by this appeal.  The Board finds 
that no further action is required by VA to assist the 
veteran with the claims.


Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and hypertension, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Combat Analysis

In the case of any veteran who engaged in combat with the 
enemy in active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court 
concluded that 38 U.S.C.A. § 1154(b) relaxes the evidentiary 
requirements for adjudication of certain combat- related VA 
disability compensation claims.  The section permits veterans 
who had been engaged in combat with the enemy to use, under 
certain circumstances, lay evidence to prove incurrence of a 
particular disease or injury.  Smith (Morgan) v. Derwinski, 2 
Vet. App. 137, 139 (1992).  In Caluza, the Court noted that 
section 1154(b) had three evidentiary elements: (1) The 
evidence must be "satisfactory"; (2) it must be "consistent 
with the circumstances, conditions, or hardships of [combat] 
service"; and (3) it can prevail "notwithstanding the fact 
that there is no official record" of the incurrence or 
aggravation of the disease or injury during service.  The 
Court held that ". . . when in the case of a combat veteran 
the three section 1154(b) elements are satisfied section 
1154(b)'s relaxation of adjudication evidentiary requirements 
dictates that the veteran's "lay or other evidence" be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is "clear and convincing evidence" 
that the disease or injury was not incurred or aggravated in 
service or during an applicable presumption period."  
(Emphasis in original) Id. at 508.  Further, the Court 
provided guidance as to determinations by the VA as to 
whether a veteran's lay evidence is credible.  In the case of 
oral testimony, the demeanor of the witness, the facial 
plausibility of the testimony, and the consistency of the 
witness' testimony with other testimony and affidavits 
submitted on behalf of the veteran are properly for 
consideration.  In determining whether documents submitted by 
a veteran are 'satisfactory' evidence under section 1154(b), 
a VA adjudicator may properly consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the veteran.  Id. at 511.  

In the current case, the Board finds that the veteran did not 
engage in combat with the enemy.  He did not receive any 
awards or decorations indicative of participation in combat.  
At the time of an August 1995 psychiatric examination, the 
veteran reported that he was only station in Saudi Arabia 
during Desert Storm.  He did not indicate in any way at that 
time that he participated in any combat other than what he 
perceived as a terrorist attack.  His description of the 
alleged attack seems to indicate that terrorists were not 
actually involved.  

In this case, the veteran has informed health care personnel 
that he injured his right leg and ankle while jumping or 
falling off a tower during a terrorist attack.  
Significantly, however, the service medical records which 
evidence complaints of and treatment for a right ankle sprain 
only indicate that the veteran injured his ankle stepping off 
the tower.  There was absolutely no indication that the 
injury occurred during an enemy attack.  The Board finds the 
service medical records to be more probative of the veteran's 
non-participation in combat over his subsequent allegations 
which were submitted when there was the potential for 
pecuniary gain.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  

Furthermore, because of these discrepancies, the Board finds 
reason to place reduced probative value on the veteran's 
self-reported history. 


Entitlement to service connection for a right leg/ankle 
injury.

Factual Background

The service medical records demonstrate that, in December 
1990, the veteran complained of right foot pain, after he 
turned his foot out.  The diagnosis was right ankle sprain.  
A separate service medical record dated in December 1990 
indicated that the veteran injured his right ankle when he 
climbed off a guard point and stepped on a 4x4 twisting his 
ankle.  The assessment was ankle sprain.  The ankle was 
casted.  No other service medical records referenced the 
presence of disabilities associated with the right leg and 
ankle.  The veteran elected not to undergo an exit 
examination in February 1992.  

A VA examination was conducted in February 1993.  The veteran 
complained of right lower leg pain allegedly from a fracture.  
The veteran reported that he fell off a tower during a 
terrorist attack and fractured his leg.  He stated that he 
was subsequently casted but had to remove the cast on at 
least three occasions to don his protective chemical suit.  
He felt that his leg healed incompletely.  Physical 
examination did not reference any disability with the right 
leg or ankle.  The range of motion of the knee was full.  The 
pertinent diagnosis was a right leg fracture with residual 
discomfort and pending X-rays.  

A February 1993 X-ray of the right leg was interpreted as 
being unremarkable without evidence of a fracture.  

In March 1994, the veteran complained of right leg pain with 
no known injury.  The pain was present in the right leg from 
the knee down starting four to five years prior.  He also 
reported increased swelling in the right ankle and right foot 
which had been present for one month.  March 1994 X-rays of 
the right knee, ankle and foot were interpreted as being 
negative.  

At the time of a June 1994 consultation, the veteran reported 
that he fell 22 feet from a guard tower during Desert Storm.  
He complained of low back pain and some parenthesis of the 
thighs and feet.  

At the time of a VA examination August 1995, the veteran 
complained of residuals of a right ankle sprain.  The 
reported history was that he jumped or fell out of a guard 
tower during a terrorist attack injuring his back and ankle.  
It was noted that he walked normally.  Physical examination 
was normal.  The assessment was rheumatic syndrome of unknown 
etiology and status post right ankle sprain without apparent 
residuals.  An August 1995 X-ray examination of the right 
ankle was normal.  

On VA neurological examination in August 1995, the veteran 
reported he fell off a tower during an attack fracturing his 
ankle.  He reported that he wore a cast for three days and 
then had to cut it off because he had to don chemical warfare 
gear.  This happened on at least two occasions.  He felt that 
the right ankle healed imperfectly.  An August 1995 X-ray 
examination of right ankle was interpreted as being normal.  
It was noted that there was a history of a right ankle 
sprain.  

On VA joints examination in October 2002, the veteran 
complained of pain in his knees and ankles.  He reported that 
he thought he injured one of his knees in jump school but he 
was not sure which one he injured.  He also reported trauma 
to the right ankle in service.  Physical examination of the 
knees revealed pain to palpation and a range of motion from 0 
to 120 degrees.  There was no pain noted in the ankles.  The 
range of motion of the ankles was from 0 to 74 degrees.  The 
examiner opined that the reported symptoms were nebulous.  
The veteran reported that he had trauma to the right ankle 
during active duty when he jumped out of a guard tower.  He 
alleged that the ankle was casted at the 28th Combat Support 
Hospital.  He indicated that he was "out cold" for six 
weeks and cannot remember anything.  The pertinent diagnosis 
was traumatic injury to the right ankle with chronic sprain 
residuals.  

At the time of a March 2003 VA Gulf War examination, the 
veteran complained of deep aching in all his joints including 
his knees and ankles.  It was noted that examination of the 
knees and ankles was completely within normal limits and 
range of motion was full.  X-ray examination of the knees and 
ankles was interpreted as being normal.  The pertinent 
diagnosis was multiple athralgias of an unknown etiology.

Analysis

The Board finds that service connection is not warranted for 
residuals of a right leg and ankle injury.  The service 
medical records do not support the medical history provided 
by the veteran.  He has indicated that he had jumped out of a 
guard tower which was up to 200 feet high during an enemy 
attack, injuring his right ankle.  The service records only 
indicate that the veteran twisted an ankle while climbing out 
of a guard tower.  There was no indication that any enemy 
attack was occurring or that the veteran fell from any 
significant height.  The Board places reduced probative value 
on the veteran's self-reported medical history as a result of 
the inaccurate information he has provided health care 
providers.  

The service medical records also do not evidence chronic 
residuals of a right leg and ankle injury.  While these 
records demonstrate that the veteran was treated for a right 
ankle sprain in December 1990, the records are silent as to 
complaints of, diagnosis of, or treatment for any problems 
with the veteran's right ankle for the remaining one and a 
half years of his active duty service.  He was discharged in 
April 1992.  

The preponderance of the evidence indicates that the veteran 
experiences no residuals of the right ankle injury which is 
documented in the service medical records.  While the report 
of the February 1993 VA examination included a notation of 
right leg fracture with residual discomfort, physical 
examination did not reference any right leg or ankle 
disability.  The only evidence of record which indicates that 
the veteran has residuals of a right leg and ankle injury 
which was documented by physical examination is the report of 
the October 2002 VA examination.  At that time, physical 
examination revealed a range of motion in the ankle less than 
normal.  All the other reports of VA examinations and 
clinical records do not indicate that the veteran had chronic 
residuals of a right leg or ankle injury.  Reports dated 
closer to the time of the veteran's discharge determined that 
the veteran did not experience any residuals of a right ankle 
injury.  The most recent evidence of record is the report of 
the March 2003 VA Gulf War examination which noted that 
physical examination of the knees and ankles was completely 
within normal limits and the range of motion of the joints 
was full.  At that time, the veteran's complaints of pain 
were found to be due to multiple athralgias of an unknown 
etiology for which service connection was granted in June 
2004.  The only other evidence of record which indicates that 
the veteran has residuals of a right leg and ankle injury is 
the veteran's own allegations and observations recorded in 
lay statements.  Significantly, this evidence is promulgated 
by lay persons.  A lay person is not competent to make a 
medical diagnosis or to relate a medical disorder to a 
specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board further notes that, while the veteran 
is competent to report he experiences pain as a result of the 
in-service injury, the Board has found reason to placed 
reduced probative value on the veteran's self-reports of 
medical history.  

The report of the February 1993 and October 2002 VA 
examinations both resulted in diagnoses which indicated that 
the veteran experienced residuals of in-service injuries.  
Significantly, however, both of these reports of VA 
examinations were based on an inaccurate factual background 
provided by the veteran which is not supported by the 
objective evidence of record.  In February 1993, the veteran 
alleged that he fractured his leg when he fell off a guard 
tower and that the injury was put in a cast.  The veteran 
alleged that he thereafter had to remove the cast on three 
separate occasions.  The Board notes, however, that there is 
no objective evidence of a right leg fracture anywhere in the 
evidence of record nor is there any objective evidence of 
record indicating that the veteran had more than one cast 
applied to his right lower extremity.  The veteran informed 
the examiner who conducted the October 2002 VA examination 
that he injured his ankle after he jumped out of a guard 
tower and that he was "out cold" for six weeks as a result 
of this injury.  There is no objective evidence of record 
indicating that the veteran had to jump out of a guard tower 
nor is there any evidence of record demonstrating that he was 
out cold or comatose for six weeks.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  




 

Entitlement to service connection for a disability of the 
knees.

Factual Background

The service medical records reveal that in September 1989, 
the veteran reported problems with his left knee after 
jumping off a 250 foot tower and landing with a straight left 
leg.  The assessment was lateral collateral ligament strain.  
The rest of the service medical records were silent as to 
complaints of, diagnosis of, or treatment for any 
disabilities of the knees.  

A VA general medical examination was conducted in February 
1993.  The veteran reported problems with his knees as a 
result of his having served in an airborne intelligence unit 
and that multiple parachute jumps resulted in bilateral knee 
discomfort.  Physical examination revealed a full range of 
motion in the knees with crepitance.  The pertinent diagnosis 
was bilateral knee discomfort with probable mild degenerative 
joint disease, left knee greater than the right.  A February 
1993 X-ray examination of the right lower leg was interpreted 
as being unremarkable without evidence of a fracture.  

VA Persian Gulf undiagnosed illness examination August 1995, 
veteran complained of joint pain.  The veteran reported that 
he had jumped or fallen from a guard tower during a terrorist 
attack injuring his back and ankle.  Physical examination was 
essentially normal.  A specific knee disability was not 
diagnosed.  The assessment was rheumatic syndrome.  

On VA joints examination in October 2002, the veteran 
complained of pain in his knees.  The examiner noted that the 
symptoms reported by the veteran were nebulous.  The veteran 
thought that he injured one his knees in jump school but he 
was not sure which one.  There was no other real history of 
injury.  The pertinent diagnosis was rheumatoid syndrome of 
an unknown etiology with inflammatory arthropathy of the 
hands, knees, left ankle and right shoulder.  

At the time of a March 2003 VA examination, the veteran 
complained of pain everywhere including his knees.  It was 
described as a deep aching soreness.  It was noted that 
examination of the knees was completely within normal limits 
and range of motion was full.  X-ray examination of the knees 
was interpreted as being normal.  The pertinent diagnosis was 
multiple athralgias of an unknown etiology.  

Analysis

The Board finds that service connection is not warranted for 
a disabilities of the knees as the preponderance of the 
evidence of record indicates that he does not currently 
experience residuals of injuries to the knees which occurred 
during the veteran's active duty service.  

The only post-service evidence of record indicating that the 
veteran had any problems with his knees which might be linked 
to his active duty service is the report of the February 1993 
VA examination which included a pertinent diagnosis of 
bilateral knee discomfort with probable mild degenerative 
joint disease.  The Board notes that the assessment of 
probable degenerative joint disease of the knees is not 
supported by the results of a March 2003 X-ray examination 
which were interpreted as being normal.  Subsequent VA 
examinations conducted in August 1995, October 2002 and March 
2003 all failed to document a disability of the knees other 
than rheumatic syndrome and multiple athralgias of an unknown 
etiology for which service connection has already been 
granted.  Current disability is required in order to 
establish service connection.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

The only other evidence of record which indicates in any way 
that the veteran has residuals of injuries to the knees is 
his allegations and lay statements which are without 
probative value as far as diagnosing the current existence of 
a knee disability is concerned.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  While the veteran is competent to 
report the presence of knee pain, he is not competent to 
attribute it to a specific diagnosis.  The preponderance of 
the evidence indicates that the pain in the veteran's knees 
is due to multiple arthralgias of an unknown etiology for 
which service connection has already been granted.  


Entitlement to service connection for hypertension.

Factual Background

At the time of the veteran's entrance examination for the 
Army National Guard which was conducted in March 1989, blood 
pressure 100/60.  

In March 1992, blood pressure was recorded as 112/70.  In 
August 1995 blood pressure was 126/62, in August 1997 it was 
112/60 and in February 1999, blood pressure was 130/78.

On VA examination in March 2003, blood pressure was 118/76 
and 116/80.  hypertension was not diagnosed.  

Analysis

The claim of entitlement to service connection for 
hypertension must be denied as the most recent evidence of 
record indicates that the veteran does not have the 
disability.  At the time of the most recent VA examination in 
March 2003, blood pressure was 118/76 and 116/80.  

There is no competent evidence of record indicating that the 
veteran had hypertension during active duty.  The service 
medical records were silent as to complaints of, diagnosis 
of, or treatment for hypertension.  There is no competent 
evidence of record documenting the presence of hypertension 
within one year of the veteran's discharge which would allow 
for a grant of service connection on a presumptive basis.  
There is also no competent evidence of record anywhere in the 
claims files of an actual diagnosis of hypertension.  Current 
disability is required in order to establish service 
connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  


Entitlement to service connection for a skin rash other than 
folliculitis, to include the genital area.

Post service clinical records include intermittent complaints 
of skin problems in the groin and thighs.  Diagnoses include 
tinea cruris, possible folliculitis versus furuncles, and 
cellulitis.  

A VA skin examination which was conducted in August 1995 
resulted in a pertinent diagnosis of probable tinea cruris 
currently with only residual inflammatory changes.  

At the time of a March 2003 VA examination, the veteran 
complained of a chronic waxing and waning rash on his thighs 
and trunk but was mainly concerned with an intensely pruritic 
rash in his groin.  At the most extreme, the rash became red 
and somewhat scaly accompanied by intense itching.  The rash 
in the lower thighs and trunk was not as pruritic and the 
lesions were more discrete.  Scratching one caused it to 
crust over.  Physical examination revealed maculosquamous 
rash very high in the inner thighs extending onto the scrotal 
area.  No erythema, fissuring of the skin, or secondary 
infection were observed.  

In an October 1996 lay statement, the veteran's spouse 
reported that he had a rash on his groin.  

Analysis

The Board finds that service connection is warranted for a 
skin rash, other than folliculitis, in the groin area.  The 
most recent VA examination which was conducted in March 2003 
resulted in a pertinent diagnosis of waxing and waning but 
persistent pruritic rash in the groin.  While the examiner 
did not specifically report that he examined the evidence in 
the claims files, there are references in the report to other 
clinical records and the Board finds that the examiner did 
have access to the claims file.  The examiner noted that the 
veteran's skin rash had been evaluated by dermatologists but 
no specific diagnosis had been established and the rash had 
not responded to traditional therapy.  In the examiner's 
opinion, it was at least as likely as not that the veteran 
acquired the rash while on active duty.  The Board finds this 
evidence provides competent evidence of the current existence 
of a skin disability which has been linked to the veteran's 
active duty service.  Service connection for a rash on the 
groin is warranted on a direct basis.   


Entitlement to service connection for severe weight loss.

Factual Background

At the time of the veteran's entrance examination for the 
Army National Guard in March 1989, he weighed 141 pounds.  

In July 1989, the veteran sought treatment to help regain the 
weight he reportedly had lost over the last month.  The 
weight loss was most noticed after July 4, 1989.  In March he 
reported he weighed 141 pounds and his maximum weight during 
service was 168 pounds.  His weight in July 1989 was recorded 
as 153 1/4 pounds. The assessment was weight loss.  An August 
1989 clinical record includes the notation that the veteran 
had an inability to gain weight since two episodes of heat 
exhaustion.  Lab work was all within normal limits.  The 
assessment was inability to gain weight with no abnormal 
physical findings or lab findings.

In March 1990, the veteran again sought treatment for weight 
loss.  At that time, he weighed 150 pounds.  It was suggested 
that the veteran quit smoking.  In July 1990, he complained 
of a lack of weight gain.  He had quit smoking.  He was 
reassured that most people lose weight.  In March 1992, the 
veteran's weight was recorded as 159 pounds.  

In June 1993, the veteran alleged that he had lost 40 pounds 
since his discharge from active duty and in July 1993 he 
complained of an inability to regain weight.  

In July 1994, the veteran reported that he was on a lot of 
medication because of his Desert Storm syndrome.  He was 
exhausted, had skipped a few meals and took prescriptions 
without eating much dinner and on hardly any sleep.  As a 
result, the veteran started feeling sick like he was going to 
faint and sought treatment from the medics.  He reported that 
this was an isolated incident brought on by skipping meals, 
lack of sleep, and medication.  

On VA examination in August 1995, the veteran complained of 
weight loss.  His average weight was 155 pounds.  In the 
military it was reportedly 189 or 190 pounds and prior to 
service it was 160 pounds when he was age 18.  His maximum 
weight was 196 pounds.  Physical examination revealed that 
the veteran was well developed and well nourished.  The 
pertinent assessment was weight loss not clearly documented 
on comparison with pre-military weight.  

At the time of a March 2003 VA examination, the veteran 
reported that his weight was stable at 171 pounds and his 
appetite was adequate.  

Various lay statements reported that the veteran had lost 
weight.  

Analysis

The Board finds that service connection is not warranted for 
a disability manifested by weight loss as the most recent 
evidence of record demonstrates that the veteran does not 
experience any such disability.  At the time of the most 
recent VA examination, he reported that his weight was stable 
at 171 pounds.  This was more than the veteran weighed when 
he entered into his active duty service.  Current disability 
is required in order to establish service connection.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Entitlement to service connection for a disability of the 
penis.

Factual Background

The service medical records demonstrate that in April 1989, 
the veteran complained that the skin of his penis was painful 
to touch.  The assessment was dysuria of an unknown etiology 
probably due to decreased fluids.  

In May 1993 the veteran reported that, during an erection, 
his penis was 3 inches shorter than prior to going to the 
Gulf.  He did not have any difficulty with erections or 
intercourse.  Tests were normal.  The clinician reported that 
he informed the veteran that there was nothing wrong and 
offered psychological counseling which the veteran declined.  

July 1993, the veteran alleged that he lost approximately two 
to three inches from his penis length as well as a loss in 
the girth of his penis.  

A September 1993 clinical record includes the notation that 
the veteran was concerned about a decrease in the size of his 
penis when erect.  He did not have a problem with erections.  
He had a little dysuria.  The assessment was veteran with 
perceived change in erectile function with an unremarkable 
examination.  

Analysis

The Board finds that service connection is not warranted for 
a disability of the penis as there is no objective evidence 
of record of such disability.  While the veteran is competent 
to report that he has experienced some decrease in the size 
of his penis, all the physical examinations of the penis have 
been unremarkable.  Current disability is required in order 
to establish service connection.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

There is no competent evidence of record which links a 
disability of the penis to active duty on a direct basis.  No 
health care professional has diagnosed a penis disability.  
The only evidence of record which indicates that the veteran 
has a disability of the penis which was due to his active 
duty service was his own allegations which are without 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection is not warranted for a disability of the 
penis based on an undiagnosed illness.  Even if it was found 
that the veteran's allegations were competent to qualify as 
objective evidence of a current disability, there is no 
competent evidence of record that the disability of the penis 
was manifested to a compensable degree at anytime after the 
veteran's discharge from active duty.  Under Diagnostic Code 
7520, removal of half or more of the penis warrants a 30 
percent evaluation.  Under Diagnostic Code 7521 removal of 
the glans warrants a 20 percent evaluation.  A penis 
deformity with a loss of erectile power warrants a 20 percent 
evaluation under Diagnostic Code 7522.  The veteran has not 
alleged and there is no objective evidence of record that the 
reported shrinkage of the veteran's penis was the equivalent 
to the removal of half or more of the penis and there is also 
no objective evidence of record that the alleged penis 
shortening equates to removal of the glans.  While it could 
be construed that the veteran's claim regarding his penis is 
the equivalent of a penis deformity, there is absolutely no 
evidence of record that the veteran experience loss of 
erectile power and the veteran has not alleged such 
symptomalogy.  In the absence of a disability of the penis 
which is manifest to a compensable degree at anytime after 
the veteran's discharge, service connection is not warranted 
for a disability of the penis based on a undiagnosed illness.  


Entitlement to service connection for nausea.

Factual Background

The service medical records include one undated record which 
indicates that the veteran complained of nausea after eating 
steak.  

In a December 1996 lay statement, the veteran's spouse 
reported that he had nausea which began in March 1991.  The 
nausea reportedly began as mild but had increased to the 
point the spouse witnessed the veteran vomit once or twice 
per day.  

At the time of a March 2003 VA examination, the veteran 
reported that his stomach symptoms had greatly improved and 
that he felt that most of his gastrointestinal irritation was 
the result of taking pain medication.  Now that he was not 
taking any aspirin or other analgesic he no longer 
experienced stomach irritation or nausea.  The veteran's 
appetite was adequate and his weight was stable.  The 
pertinent diagnosis was history of gastrointestinal upset now 
resolved off anti-inflammatory drugs.  

Analysis

The Board finds that service connection is not warranted for 
nausea on a direct basis or due to a undiagnosed illness the 
most recent evidence of record indicates that the veteran no 
longer experiences nausea.  The veteran denied 
gastrointestinal symptomalogy at the time of the most recent 
VA examination in March 2003.  Current disability is required 
in order to establish service connection.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

Conclusion

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that, with the exception of 
the claim of entitlement to service connection for a skin 
rash on the groin, the preponderance of such evidence is 
against entitlement to service connection for the 
disabilities currently adjudicated by this appeal.  It 
follows that there is not a state of equipoise of the 
positive evidence with the negative evidence to permit a 
favorable determinations pursuant to 38 U.S.C.A. § 5107(b).


ORDER


Service connection for a right leg/ankle injury is not 
warranted.  The appeal is denied.

Service connection for a disability of the knees is not 
warranted.  The appeal is denied.

Service connection for hypertension is not warranted.  The 
appeal is denied.

Service connection for a skin rash other than folliculitis, 
to include the genital area is granted subject to the laws 
and regulations governing monetary awards.

Service connection for severe weight loss is not warranted.  
The appeal is denied.

Service connection for a disability of the penis is not 
warranted.  The appeal is denied.

Service connection for nausea is not warranted.  The appeal 
is denied.


REMAND

The veteran has claimed entitlement to service connection for 
a disability manifested by bleeding of the ears to include 
otitis externa.  The Board notes that, while the service 
medical records were negative for the disorder, a May 1992 
private clinical record indicates that the veteran reported 
that one month prior he had bloody discharge from the left 
ear and then itching.  He complained of an earache and a 
plugged feeling.  The assessment was otitis externa.  

A January 1993 clinical record included the assessment of 
resolved otitis externa.  The veteran was complaining of his 
ears draining since his return from over seas in 1991.  A 
clinical record dated in February 1993 indicates that the 
veteran's ear drainage persists.  The assessment was chronic 
otitis externa.  

On VA ear examination in February 1993, the veteran reported 
he had yellowish discharge from his ears which was more 
prominent in the right ear.  It reportedly had been present 
since Desert Storm.  The last drainage from the right ear was 
two to three weeks prior.  The assessment was symptoms of 
otitis externa.  

In a December 1996 lay statement, the veteran's spouse 
reported that the veteran experienced bleeding, itchy ears 
once or twice per month beginning in March 1991.  

The Board finds it is not clear if the veteran currently 
experiences a disability manifested by bleeding ears.  The 
December 1996 lay statement from the spouse is competent 
evidence of the existence of the bleeding in the ears as late 
as December 1996.  The report of the February 1993 VA 
examination noted symptoms of the disability but failed to 
provide an opinion as to the etiology.  

Based on the above, the Board finds that a remand is required 
in order to determine the nature, extent and etiology of any 
ear disorder found on examination.  

In May 2001, the Board remanded the issues on appeal, in 
part, for additional evidentiary development.  The Board 
specifically instructed the RO to schedule the veteran for 
appropriate VA examinations to determine the nature and 
etiology of all disabilities on appeal.  Two VA examinations 
were conducted in October 2002 and another one was conducted 
in March 2003.  The reports of these VA examinations either 
did not address all the issues on appeal or did not provide 
sufficient evidence to adjudicate the claims of entitlement 
to service connection for a disability manifested by swollen 
lymph nodes, for residuals of removal of a facial 
growth/lymph node, for a disability manifested by fatigue, 
for a disability manifested by dizziness, or the claim for 
heat stokes and heat exhaustion with heart damage.  In the 
case of Stegall v. West, 11 Vet. App. 268 (1998), the Court 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.  In light of the 
foregoing, this claims must be remanded again for the actions 
set forth below.  

Accordingly, the claims of entitlement to service connection 
for a disability manifested by swollen lymph nodes, for 
residuals of removal of a facial growth/lymph node, for a 
disability of the ears manifested by bleeding, to include 
otitis externa, for a disability manifested by fatigue, for a 
disability manifested by dizziness, and for a heat stokes and 
heat exhaustion with heart damage are hereby remanded for the 
following:

1.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature, extent and etiology for the 
following disabilities: a disability 
manifested by swollen lymph nodes, 
residuals of removal of a facial 
growth/lymph node, a disability of the 
ears manifested by bleeding, to include 
otitis externa, a disability manifested 
by fatigue, a disability manifested by 
dizziness, and for a heat stokes and heat 
exhaustion with heart damage.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner must offer an 
opinion as to whether it is whether it is 
at least as likely as not (i.e. a 50 
percent probability) that the veteran 
currently experiences any of the above 
disabilities which were incurred in or 
aggravated by the veteran's active duty 
service.  Noting that some of the 
disorders are claimed as due to an 
undiagnosed illness, as to any claimed 
disorder which examination does not 
result in a medical diagnosis, the 
examiner should clearly report whether 
the claimed symptoms are objectively 
ascertainable but cannot be attributed to 
a known clinical diagnosis.  A detailed 
rationale for all opinions rendered would 
be helpful.  

2.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  If any 
claims remain denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


